

116 HRES 1068 IH: Expressing the sense of the House of Representatives that the alliance between the United States and the Republic of Slovenia and the enduring friendship between the American and Slovenian peoples is critical to United States interests.
U.S. House of Representatives
2020-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1068IN THE HOUSE OF REPRESENTATIVESJuly 29, 2020Mr. Gosar (for himself and Mr. Trone) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the sense of the House of Representatives that the alliance between the United States and the Republic of Slovenia and the enduring friendship between the American and Slovenian peoples is critical to United States interests.Whereas, on December 23, 1990, the people of Slovenia voted overwhelmingly in favor of independence from the former Yugoslavia in a national referendum;Whereas, on June 25, 1991, the Republic of Slovenia declared itself an independent and sovereign country;Whereas, on December 23, 1991, the parliament of Slovenia adopted a constitution based on the rule of law, respect for human rights, and democratic ideals;Whereas, on April 7, 1992, the United States recognized the independence of Slovenia, which was followed by the establishment of diplomatic relations on August 11, 1992;Whereas Slovenia has made important contributions to international efforts to promote peace, stability, and development in Europe, the Middle East and the Near East, Africa, and elsewhere;Whereas Slovenia has been an important United States ally in Central Europe and a strong advocate of democracy, human rights, the rule of law, and the merits of an open and free market economy;Whereas Central Europe is a critical geographic region for United States, North Atlantic Treaty Organization (NATO), and European Union (EU) interests;Whereas China and the Russian Federation have made concerted efforts to exert influence on our Central European allies and partners to drive a wedge between these nations and the rest of NATO and the EU;Whereas Slovenia has become an active member country of international organizations, including the United Nations, NATO, the EU, the Organization for Economic Cooperation and Development, the Organization for Security and Cooperation in Europe, the Council of Europe, and the World Trade Organization;Whereas Slovenia has further strengthened its international role by successfully chairing the Organization for Security and Cooperation in Europe in 2005, and, as the first new member from Central and Eastern Europe, by successfully holding the presidency of the Council of the European Union in 2008, when it also hosted a summit between the United States and the European Union attended by President George W. Bush;Whereas Slovenia will hold the presidency of the Council of the European Union again in 2021;Whereas Slovenia actively participates in numerous regional forums with strong transatlantic interest, notably the Three Seas Initiative and the Partnership for Transatlantic Energy Cooperation;Whereas almost a decade has passed since the last visit of the Prime Minister of Slovenia to the White House and a new interaction at this level is therefore urgently needed; andWhereas, on March 3, 2020, Janez Janša was elected as the 14th Prime Minister of Slovenia and has not yet met with the President of the United States to further political, trade, and military relationships: Now, therefore, be itThat the House of Representatives hereby—(1)applauds the many achievements of the Republic of Slovenia since gaining its independence and respects its contribution to freedom loving people around the world;(2)recognizes the close friendship, strategic partnership, and strong alliance between the United States and Slovenia, which has facilitated the enhancement of democratic values and the promotion of peace around the world;(3)recognizes the important role of the Slovenian community in the United States to promote partnerships and cooperation between the two countries, as well as the significant and historic contributions of this community to the American society and economy, including to the ideal of the American dream;(4)encourages continued engagement between the United States and Slovenia to further the bilateral relationship and pursue shared interests and goals around the world; and(5)encourages a bilateral meeting between the President of the United States and the Prime Minister of Slovenia.